*1081FINDINGS OF FACT.
The taxpayer is a Massachusetts corporation engaged in business as foreign freight contractors, forwarding agents, and custom-house brokers, with principal office at Boston. It was organized in February, 1917, with a capital stock of $5,050, all of which was paid in in cash by two stockholders, each of whom devoted his entire time to. the business and received an annual salary of $5,200.
During the taxable year the entire income was derived from commissions received from steamship companies and charges made to shippers for services as a broker. The gross income and deductions were as follows:
Brokerage and service on shipments_$26, 633.68
Profit and commission on trucking_ 1,125. OO
Profit and commission on warehousing_ 368.00
Services on customs entries_ 2, 650.00
33, 773.58
Deductions:
Labor and wages_ 3, 356.00
New furniture and fixtures_ 860.00
Donations, gratuities, etc_ 1, 000.00
Bent- 900.00
Telephone_ 1,260. 00
Printing- 1, 585.00
Postage_ 2, 650.00
Traveling_ 2,409.17
13,120.17
The balance sheets at the beginning and end of 1917 were as follows:
[[Image here]]
*1082The item of cash and accounts receivable represents outstanding charges against shippers for brokerage and advances made for freight, insurance, etc.
The item of accounts payable represents obligations to steamship, insurance, and cartage companies for amounts advanced on shipments for account of clients; also, amounts due for office expenses. The taxpayer used its capital in the payment of general expenses. Occasionally, it made small advances on freight charges to steamship and railway companies for the account of its clients, to avoid delay and as a part of its service. These advances were promptly remitted by the shipper upon receipt of statement of the amount thereof. In all cases where advances were not made by the taxpayer amounts sufficient to care for such charges were obtained in' advance from shippers.
During the year 1917 the taxpayer’s capital was nominal.
Order of redetermination will ~be entered on 15 days' notice, under Rule 50.